DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/20/2020, Applicants amended claims 1, 5, 7, 8, 13, 15 and 17-18, and cancelled claim 14 in the response filed 02/24/2021.
Claim(s) 7-13 and 15-20 are pending examination.

Response to Arguments
Applicants’ amendments to claims 17 and 18 have overcome the previous 35 USC § 112 claim rejection(s), as set forth in page 3 of the 10/20/2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
1. (Cancelled) A system for fabricating a MOSFET device, comprising: a transfer chamber defining a transfer space; a plurality of process chambers, wherein each process chamber of the plurality of process chambers is coupled to the transfer chamber; a transfer robot in the transfer space configured to access the transfer chamber and the plurality of process chambers; a controller comprising instructions for device fabrication, wherein, when executed by a processor, the instructions: retrieve a substrate from the transfer chamber; dispose the substrate in a first process chamber of the plurality of process chambers; form a seed layer on the substrate in the first process chamber, wherein the seed layer comprises a doped silicon layer from 1 nm to 5 nm thick; and subsequently, form, by chemical vapor deposition, in a second process chamber of the plurality of process chambers, a metal-silicide on the seed layer, wherein forminq the metal-silicide laver consumes a first portion of the seed layer, and wherein a second portion of the seed layer remains on the substrate after forminq the metal-silicide layer.  
2. (Cancelled)The system of claim 1, wherein the plurality of process chambers comprises one or more of an NMOS chamber, a PMOS chamber, a pre-clean chamber, a metal-silicide deposition chamber, or a plasma chamber.  
(Cancelled)The system of claim 2, wherein the forming the seed layer is performed in the NMOS chamber, the PMOS chamber, the metal- silicide deposition chamber, or the plasma chamber.  
4 (Cancelled) The system of claim 1, wherein the metal-silicide deposition is performed in the first process chamber that comprises a metal-silicide deposition chamber.  
5.  (Cancelled) The system of claim 2, wherein the plurality of process chambers comprises one or more of an NMOS chamber or a PMOS chamber, and wherein the NMOS and PMOS chambers are each source-drain epitaxy chambers.  
6. (Cancelled) The system of claim 1, wherein the seed layer comprises a dopant comprising P, As, B, Ga, or Ge.

Reasons for Allowance
Claims 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 7 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, forming the metal-silicide layer consumes a first portion of the seed layer, and wherein a second portion of the seed layer remains on the substrate after forming the metal-silicide layer.
Claims 8-12 are allowed, because they depend from the allowed claim 7.  
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, performing a pre-silicide treatment on a substrate, wherein the pre-silicide treatment comprises one or more of: forming a seed layer, wherein the seed layer is from 1 nm to 5 nm thick and comprises a dopant concentration from 1 E19 atoms/cm3 to 1 E23 atoms/cm3; exposing the substrate to one or more precursor sources to form a doped surface of the substrate; implanting a dopant in the substrate; and etching a surface of the substrate; and subsequent to performing the pre-silicide treatment on the substrate, forming, by CVD deposition, a metal-silicide layer on the treated substrate.
Claims 15-20 are allowed, because they depend from the allowed claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895